DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 15, and 19 are currently pending.
Claim 13-14 and 16-18 has been canceled.

Response to Amendments
Applicant’s amendments filed 09/01/2021 have been entered.
Claims 1 and 4 have been amended. Claim 19 has been newly added.
The Section 112(a) enablement rejection has been updated to reflect Applicant’s amendments.
A new Section 112(a) new matter rejection has been implemented to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
	
Claims 1-12, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 4, and 19,
There appears to be no support in the specification for the perforations to be “circular”. The word “circular” or “circle” is not in the specification. The shape of the perforations or other dimensions are not within the specification. That is, the specification does not mention a pattern of “circular” perforations with only paragraph [0035] of the specification only generally referring to an optimized pattern and Figures 1-5 detailing a single pattern. The Figures show pictures of the perforations; however, “circular” has a specific meaning. Circular is defined as shaped like a circle whereas a circle is a specific definition of “a round plane figure whose boundary (the circumference) consists of points equidistant from a fixed point (the center)” as defined by Oxford Languages. Figures 1 and 2 are simply drawing depictions and cannot be certain if the perforations are a circular shape or more of an oval shape. The same can be true for the photographs of the invention in Figures 3-5, it is difficult to tell if the perforations are circular or an oval shape. As it is difficult to discern the dimensions and/or the specific shape based on drawings alone, the limitation requiring the perforations to be a specific shape, i.e. “circular”, do not have support in the specification.
Regarding claims 2-3, 5-12 and 15,
Claims 2-3, 5-12, 15, and 19 are rejected due to their dependency on claims 1 and 4.

Claims 1-12, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Given the broad disclosure of the perforations to be a “pattern of circular perforations” to be characterized by an installation strain of at most 3.5% or a service strain of at most 3.0%, it is unclear to those with ordinary skill in the art as to the scope of what an optimized “pattern of circular perforations” structure would be configured to yield the claimed installation strain and service strain properties when tested in the claimed manner (see claim 6) such as in response to a 6.1 kN/meter load test. That is, the disclosure does not provide any structural dimensions or guidance as to what the claimed “pattern of circular perforations” would be required to meet the aforementioned claimed properties and would thus require undue experimentation for one of ordinary skill in the art.
Case law holds the applicant’s specification must be “commensurately enabling [regarding the scope] of the claims” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 15 can be used as claimed and whether claims 1-12 and 15 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1-12 and 15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-12, 15, and 19 read on any regular perforation pattern on the polymeric strips result in a service strain of at most 3.0% and/or an installation strain of at most 3.5% while the specification discloses no specifics on the claimed perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, area of perforation coverage, and so forth and does not even mention that the perforation pattern is a “pattern of circular perforations” within the defined area which leads to the claimed unchanged shape upon the claimed test. A “pattern of circular perforations” could read on a numerous variety of potential patterns which all alter the aforementioned perforation characteristics and combine them with numerous patterns of perforations such as arranging the perforations in a star patterns, circular patterns, spiral patterns, square patterns, rectangular patterns, octahedral patterns, starburst patterns, combinations and so forth. The potential patterns increases greatly when one of ordinary skill in the art considers changing the spacing’s between the perforations, such as the first two rows of perforations may be spaced further than the second and third rows of perforations in combination with other characteristics such as the size, shape, depth, and a mixture of the aforementioned characteristics and so forth of the actual perforation structure. Additionally, the specification just broadly states the perforation patterns are “optimized” and even states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (See Applicant’s PGpub: par. 0029). Further, the figures, on which Applicant is relying, show perforated strips undergoing the claimed test, are stated to be merely schematic representations based on convenience and the see Applicant’s PGpub: par. 0019).
(b) There is no direction or guidance presented for optimizing the perforation pattern of circular perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, mixtures of the aforementioned characteristics or perforation shapes, and so forth, as described previously, which Applicant would consider to meet the claimed invention to result in a perforation pattern of circular perforations avoiding local plastic yield under the claimed conditions. Further, a regular perforation pattern encompasses every pattern which comprises a plurality of perforations that isn’t irregular, rendering it unclear as to what “pattern of circular perforations” would result in the “optimized pattern of perforations” that passes the claimed test or properties.
(c) There is an absence of working examples concerning the optimization of the regular perforation pattern structure considered by Applicant to be configured to have an unchanged shape under the claimed conditions. The alleged working and comparative examples in the figures are described as merely schematic representations and the specification does not go into any detail as to the specifics of said pattern of circular perforations dimensions or characteristics as explained in previous points.
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
The breadth of the claims; (as explained above, the claims are broad in terms of the “pattern of circular perforations” as no guidance has been provided on what structurally constitutes or would satisfy an “optimized” pattern of circular perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, 
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (The geocell formed from a plurality of perforated polymeric strips having patterns of circular perforations as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various perforation patterns to arrive at the claimed geocells having the claimed installation strain properties and improved avoidance to local plastic yield when tested under the claimed conditions)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is lacking any details on how to optimize the pattern of circular perforations or what may be considered a single optimized pattern in terms of structure, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combinations of size/shapes or other characteristics, and so forth)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement issue.
	Response to Arguments
Applicant’s arguments filed 09/01/2021 have been fully considered but they are not found persuasive.
Applicant argues against each of the wands factors and notes that the amount of guidance or direction provided in the specification is sufficient to enable the specification for the claimed invention.
Applicant argues, with respect to Wands factor (A), that the previous Office Action is ignoring other claim limitations as well as the knowledge in the art. For example, references previously cited and of record including Halahmi (US 2010/0080659) and Bach (US 6,296,924). Applicant argues that these references discuss perforations with Bach describing their size, dimensions, alignment, spacing, and area of coverage. Applicant further argues that working examples are also provided with a perforation pattern that works and one that does not work.
The argument is not found persuasive as while it is known in the art to perforate and adjust some of the aforementioned dimensions, the specification and the claims do not give any details as to what perforation pattern would result in the claimed properties, which are numerous, such as perforation size, shape, distance between perforations, perforation coverage, and mixtures of shapes and how they relate to the claimed properties, but merely states that the pattern is “optimized”. The specification also states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (Applicant’s PGpub: par. 0029). Thus, the breadth of the claims is very broad and the burden is high for one of ordinary skill in the art to test the numerous possibilities to arrive at the claimed properties. Applicant’s arguments that Figures 3-5 detail working examples with one embodiment that has the claimed properties and one that doesn’t. However, the specification nor the figures alleviates the concern and provides Applicant’s PGpub: par. 0019). Thus, the figures are not found to provide sufficient guidance to one of ordinary skill in the art to construct the claimed perforation patterns meeting the claimed tests and properties without undue burden and do not alleviate the concerns regarding Wands factor (A).
Applicant argues, with respect to Wands factors (B), (C), and (D), that one of ordinary skill would readily at the claimed geocell as the figures provide at least one working example.
The argument is not found persuasive for the reasons previously described. That is, the figures and the specification do not provide sufficient information to readily arrive at the claimed invention without undue burden.
Applicant argues, with respect to Wand factor (E), that the Applicant believes certainly some aspects are predictable. Applicant argues that as the number of perforations increase, they will affect the strain of the geocell and that the Offices position that all aspects of the invention must be predictable, the bar cannot be cleared.
The argument is not found persuasive as the Office never made the position that all aspects of the invention must be predictable, Applicant’s example of a predictable aspect is not in the specification, and there is no explanation of any perforation dimensions or characteristics which affect the claimed properties. Even if all the aspects of the perforation pattern are predictable in the art, in which it is not clear what all aspects such as perforation size, shape, spacing, area of coverage, etc. are necessary to achieve the claimed invention, there is no 
Applicant argues, with respect to Wands factors (F) and (G), the Examiner has ignored the working examples and the specification provides detailed information on how to perform the test to determine the properties.
The argument is not found persuasive as the working examples are not being ignored, but the direction in the specification is lacking any details on how to optimize the pattern of circular perforations or what may be considered an optimized pattern in terms of structure, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combinations of size/shapes or other characteristics, and so forth and would thus constitute an undue burden to one of ordinary skill in the art. Even if the specification gives sufficient details on how to test for said properties, there are numerous potential embodiments that would need to be tested as the scope of the claim is broad and there is no guidance in the specification on what structure would satisfy the claimed invention as described above.
Applicant argues, with respect to Wands factor (H), that the quantity of experimentation needed is reasonable to one of ordinary skill in the art. Applicant argues that it appears the Office, is arguing that without conducting any testing, one of ordinary skill in the art must be able to determine whether the geocell would fall within the scope of the claim.
The argument is not persuasive as this is not the position taken by the Examiner. The quantity of experimentation is great because the specification does not provide any details on what structural aspects of the perforation pattern are tied to the claimed properties in combination with the broad scope of the claim which does not require any specific pattern, just a pattern that meets the claimed properties. Thus, one of ordinary skill in the art would have to test 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783